Citation Nr: 1502933	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to February 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

These issues were remanded for further development in November 2013.  The case has now been returned to the Board for adjudication.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss due to a disease or injury in service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

2.  The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2012 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, statements submitted by the Veteran, and VA examination reports.

Pursuant to the November 2013 remand, the Veteran was afforded a VA examination in December 2013, and the examination report has been associated with the claims file.  All relevant VA treatment records were also obtained and associated with the claims file.  The new evidence was reviewed by the Appeals Management Center, which issued a supplemental statement of the case in January 2014.  The Board finds that there has been substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

The Veteran asserts that he currently has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service.  The Veteran has submitted written statements indicating that he was exposed to significant noise while working as a helicopter mechanic in Germany.  He has stated that he was exposed to loud turbine noise in a "deafening environment" and that he experienced tinnitus and hearing loss starting in service and continuing to the present.  He has stated that he now has trouble understanding others and speaks too loudly due to his hearing loss.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Sensorineural hearing loss may be presumed to have been incurred in service if the disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's VA treatment records do not contain any treatment or complaints related to difficulty hearing or ringing in the ears.  An April 1978 flight examination noted the ear drums had adequate Valsalva test results bilaterally.  Audiometric testing showed hearing within normal limits in both ears.  The Veteran's December 1978 separation examination shows hearing within normal limits in both ears.  On April 1978 and December 1978 "Report of Medical History" forms, the Veteran hand wrote, "I have never had anything seriously wrong with me."  No problems related to the ears were indicated, and the Veteran checked "no" for "ear, nose, or throat trouble."

The Veteran's VA treatment records show that in October 2011, the Veteran complained of hearing loss and tinnitus that started in the service while he was a helicopter mechanic.  At a January 2012 audiology consultation, the Veteran reported noticing progressive decline in his hearing over the last several years, as well as an increase in his tinnitus symptoms.  He reported experiencing constant ringing tinnitus since 1978.  On examination, the Veteran was found to have mild to severe sensory hearing loss in the right ear and moderate to severe sensory hearing loss in the left ear.  Hearing aids were ordered for the Veteran.  The Veteran was fitted for hearing aids in February 2012.  At a March 2012 follow up examination, the Veteran reported that he was pleased with the hearing aids, although he was still getting used to some background noises.

The Veteran has not indicated that he has received any other treatment related to hearing loss through private medical providers at any earlier time since his separation from service.  Other than lay statements, the Veteran has submitted no additional medical evidence related to a hearing loss disability. 

The Veteran was afforded a VA examination with an audiologist in February 2012.  The audiologist examined the Veteran and reviewed the claims file.  After examination, she diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiological testing showed hearing loss of sufficient severity to warrant a disability under 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was not at least as likely as not related to military service.  She explained that the Veteran's service treatment records showed hearing within normal limits during service and at separation.  The examiner also stated that the Veteran reported constant, bilateral tinnitus since 1978 and that it was at least as likely as not related to his hearing loss.

The Veteran also underwent a VA examination in December 2013.  The examiner performed an in-person examination of the Veteran and reviewed the claims file.  The examiner noted that his service treatment records showed audiograms within normal limits and that the earliest record of hearing loss or tinnitus is in 2011.  The examiner noted that the Veteran had a history of probable traumatic brain injury (years' post-service) and stated that hearing loss can be associated with head trauma.  The examiner also stated that the Veteran had worked for Hughes aircraft with reported use of ear plugs as well as in numerous other jobs in machinery work and building maintenance, and that these occupations were "noise-rich working environments."  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss , but opined that it was not caused by, a result of, or aggravated by his active military service.  As rationale, the examiner stated that the Veteran had normal hearing during service and cited a "landmark study" by the Institute of Medicine that concluded that noise-induced hearing loss occurs immediately and does not have a delayed onset.  The examiner also stated that the Veteran had years of noise exposure, with ear protection, after his active military service, and cited research which found that most hearing loss is related to the natural aging process and to non-military occupational noise exposure over many years.

Regarding tinnitus, the examiner noted that the Veteran had been incarcerated for multiple arrests for driving under the influence, and stated that tinnitus is often associated with alcohol use.  The examiner noted that medical research did not support the theory of delayed onset tinnitus which occurs long after noise exposure.  He also noted that the Veteran's traumatic brain injury, tobacco use, and alcohol use were known causes of tinnitus.  The examiner summarized his findings, stating that the preponderance of the evidence did not support tinnitus being related to active military service, as it was far more likely related to post-military events.  

In this case, while the Veteran has been shown to have bilateral sensorineural hearing loss of sufficient severity to warrant a disability under 38 C.F.R. § 3.385, the evidence fails to show that such a disability is related to military service, or that hearing loss manifested to a compensable degree within one year of separation from service, and therefore the preponderance of the evidence is against the Veteran's claim.  The evidence also preponderates against finding that the Veteran's tinnitus had its onset during service or that it is otherwise related to injury in service.

The Veteran asserts that his bilateral hearing loss and tinnitus are caused by noise exposure while working as a helicopter mechanic during service.  The Board acknowledges that the Veteran is competent to describe events that occurred during military service and any symptomatology regarding his perceived hearing difficulties.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of any such hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hearing loss can have many causes, and whether the loud noises the Veteran was exposed to in service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The most probative opinion on this point, therefore, was that which was rendered by the December 2013 VA examiner.

The Veteran has also asserted that he has experienced tinnitus during service which has continued to the present.  While the Veteran may be competent to identify the symptom of ringing in his ears, the Board does not find the Veteran's statements credible in light of the other evidence of record.  There is no evidence that the Veteran complained of or was treated for tinnitus until many years after his separation from service.  The Veteran's claims that he had tinnitus in the service are contradicted by the service treatment records.  The Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's specific in-service denials of relevant symptoms on two separate occasions, including during his separation from service.  In April and December 1978 he denied any symptoms related to the ears and wrote that he "never had anything seriously wrong with me."

The Board can consider bias in lay evidence, the lack of contemporaneous medical records, and significant time delay between the observations and the date on which the statements were written in weighing credibility.  Id.  The Board therefore finds that the Veteran's assertions of a continuity of symptomatology from the time of service until the present are not credible, and such statements have no probative value in evaluating the claim.

The Veteran has not provided any medical records or other evidence indicating that he experienced hearing loss or tinnitus from the time following his separation from service in 1979, nor has he indicated that he received any medical treatment for tinnitus during that time or ever reported his tinnitus to anyone.  The earliest medical treatment record is from 2011, approximately 32 years after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim for disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that appellant failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition).

Moreover, the Board notes that the most probative medical opinion of record, that of the December 2013 VA examiner, weighs against the claim and is uncontradicted by any other medical opinions.  The December 2013 examiner, who was fully apprised of the Veteran's in-service history of noise exposure and discussed it in his examination report, nevertheless opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his service, and provided extensive rationale discussing the Veteran's post-separation noise exposure and other risk factors, such as tobacco use, alcohol use, traumatic brain injury, and the natural aging process, to support this finding.  The Board finds that the examiner's opinion constitutes fully probative evidence of record on the medical nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for bilateral hearing loss or tinnitus.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


